NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0172-20

ROBERT HAMPTON,

          Plaintiff-Appellant,

v.

ADT, LLC, and MARK MILAM,

     Defendants-Respondents.
___________________________

                   Submitted March 17, 2021 – Decided April 30, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Somerset County, Docket No. L-0435-20.

                   Castronovo & McKinney, LLC, attorneys for appellant
                   (Paul Castronovo and Edward W. Schroll, of counsel
                   and on the briefs).

                   Ogletree, Deakins, Nash, PC, attorneys for respondents
                   (Brian D. Lee and Michael Westwood-Booth, on the
                   brief).

PER CURIAM
      Plaintiff Robert Hampton appeals from a September 11, 2020 order

compelling him to arbitrate his claim that defendants violated the Conscientious

Employee Protection Act (CEPA), N.J.S.A. 34:19-1 to -14, and dismissing his

amended complaint with prejudice. After carefully considering the record and

applicable principles of law, we vacate the order and remand for further

proceedings to determine whether plaintiff was subject to a binding arbitration

agreement, and if so, whether the arbitration agreement was assigned to

defendant ADT, LLC (ADT) prior to plaintiff's termination.

                                       I.

      Plaintiff was the Vice President of Business Development at MS

Electronics/MSE Corporate Security, Inc. (MSE) from February 16, 2016 to

August 30, 2019. Prior to commencing his employment with MSE, plaintiff

signed an Employment, Confidential Information, Non-Competition and

Arbitration Agreement (the Contract) prepared by MSE. The Contract contained

the following arbitration clause:

            8.    Arbitration and Equitable Relief.

                  (a) Arbitration. Except as provided in section
            9(b) below, I agree that any dispute or controversy
            arising out of, relating to, or concerning any
            interpretation, construction, performance or breach of
            this agreement, shall be settled by arbitration with a
            single arbitrator to be held in Edison, New Jersey, in

                                                                          A-0172-20
                                       2
accordance with the Employment Dispute Resolution
Rules then in effect of the American Arbitration
Association. The arbitrator may grant injunctions or
other relief in such dispute or controversy. The
decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may
be entered on the arbitrator's decision in any court
having jurisdiction. The company and I shall each pay
one-half of the costs and expenses of such arbitration,
and each of us will separately pay our counsel fees and
expenses.

       This arbitration clause constitutes a waiver of my
right to a jury trial and relates to the resolution of all
disputes     relating    to    all    aspects    of    the
employer/employee relationship . . . including, but not
limited to, the following claims:

      i. Any and all claims for wrongful discharge of
      employment; breach of contract, both express
      and implied; breach of covenant of good faith and
      fair dealing, both express and implied; negligent
      or intentional infliction of emotional distress;
      negligent or intentional misrepresentation;
      negligent or intentional interference with
      contract or prospective economic advantage; and
      defamation;

      ii. Any and all claims for violation of any
      Federal, State or Municipal Statute, including,
      but not limited to, Title II of the Civil Rights Act
      of 1964, the Civil Rights Act of 1991, the Age
      Discrimination Act in Employment Act of 1967,
      the Americans with Disabilities Act of 1990 and
      the Fair Labor Standards Act; [and]




                                                             A-0172-20
                            3
                      iii. Any and all claims arising out of any other
                      laws and regulations relating to employment or
                      employment discrimination.

                       (b) Equitable remedies. The parties may apply
                to any court of competent jurisdiction for a temporary
                restraining order, preliminary injunction or other
                interim or conservatory relief, as necessary, without
                breach of the arbitration agreement and without
                abridgement of the powers of the arbitrator.

                       (c) Consideration. I understand that each
                party's promise to resolve claims by arbitration in
                accordance with the provisions of this agreement,
                rather than through the courts, is consideration for the
                other party's like promise. I further understand that my
                employment or continued employment is consideration
                for my promise to arbitrate claims.

      The Contract also included two provisions regarding MSE's successors

and assigns.       The introductory paragraph stated:      "As a condition of my

employment with [MSE], their parents, subsidiaries, affiliates, successors or

assigns (together the 'Company'), and in consideration of my employment with

the Company, I agree to the following . . . ." The Contract also included the

following "General Provision[]": "Successors and Assigns. This Agreement

will be binding upon my heirs, executors, administrators and other legal

representatives and will be for the benefit of the Company, its successors, and

its assigns."



                                                                           A-0172-20
                                           4
        Notably, MSE did not sign the Contract, leaving its signature line blank.

Although plaintiff acknowledges that he signed the Contract, he certified that no

one: (a) "told [him he] was signing an arbitration agreement"; (b) "explained

the [Contract] to [him]"; (c) "ever advised [him] that [he] could bring the

[Contract] home to review it"; (d) "told [him] that [he] could negotiate anything

in the [Contract]"; (e) "provided [him] a fully-executed copy of the [Contract]

signed by MSE, so it was [his] understanding that it never went into effect"; or

(f) told him that "[w]hen ADT, LLC became [his] employer, . . . the [Contract]

was in effect or that it was assigned to ADT."

        In August 2017, ADT purchased the assets of MSE. 1 As part of asset

purchase agreement, MSE employees became ADT employees.                Plaintiff's

position remained the same, and ADT did not approach plaintiff about signing

a new employment contract.

        Defendant Mark Milam was Vice President of ADT and plaintiff's direct

supervisor. Plaintiff alleges that in mid-August 2019, Milam met with plaintiff

to discuss several business accounts. During the meeting, plaintiff voiced his

concern that ADT was not submitting the payroll reports required by the New

Jersey Prevailing Wage Act, N.J.S.A. 34:11-56.25 to -56.47. Plaintiff also told


1
    The asset purchase agreement is not part of the record.
                                                                           A-0172-20
                                         5
Milam that he had previously raised this issue with ADT's Controller, Katie

Ortiz.

         On August 21, 2019, Milam informed plaintiff that his last day at ADT

would be August 23, 2019. During a subsequent phone conversation, Milam

extended plaintiff's employment by one week "but refused to give a reason for

terminating" him.

         On March 30, 2020, plaintiff commenced this action against ADT, Inc.

and Milam, alleging they violated CEPA. On June 24, 2020, plaintiff filed an

amended complaint, naming ADT, LLC in place of ADT, Inc. as a defendant.

Plaintiff alleged he was fired by ADT "in retaliation for blowing the whistle on

its legal violations." He claimed that his firing was "causally linked" to his

"protected activities of disclosing, refusing to participate in, and/or objectin g to

[d]efendants' illegal activities on the County of Sussex account."          Plaintiff

demanded a jury trial and sought compensatory damages, punitive damages,

attorney's fees, and costs.

         On July 13, 2020, MSE assigned the Contract to ADT. One day later, in

lieu of answering the amended complaint, defendants moved to compel

arbitration and to dismiss plaintiff's amended complaint pursuant to Rule 4:6-

2(e).     Defendants argued the Law Division was not the proper forum to


                                                                              A-0172-20
                                         6
adjudicate plaintiff's claims because the arbitration provisions of the Contract

were valid and enforceable, and plaintiff's CEPA claim fell within the

enumerated causes of action the parties agreed to arbitrate. They further argued

that the Contract contained a delegation clause, which required "any dispute or

controversy arising out of, relating to, or concerning any interpretation,

construction, performance, or breach of [the Contract]" to be "settled by

arbitration." They claimed that any issue regarding arbitrability of plaintiff's

claims must also be decided by the arbitrator.

      Defendants contend that MSE's signature was not necessary to bind the

parties to arbitration, citing an unpublished federal district court opinion for the

proposition that an employer need not sign an arbitration contract to bind an

employee to arbitration even where there is a signature line.          In addition,

defendants contended that only plaintiff's signature was needed since he was the

party to be charged under the contract, citing Leodori v. CIGNA Corp., 175 N.J.

293, 304-05 (2003).

      On September 11, 2020, the judge granted defendants' motion in its

entirety. The amended complaint was dismissed with prejudice and plaintiff

was compelled to arbitrate his "legal claims against defendants in accordance

with the terms of [the Contract]."


                                                                              A-0172-20
                                         7
      In his written statement of reasons, the judge first found the Contract

enforceable despite MSE's missing signature, citing Byrne and stating, "when

both parties have agreed to be bound by arbitration and adequate consideration

exists, the arbitration agreement should be enforced." Second, the judge found

plaintiff knowingly agreed to arbitrate various claims and that this requirement

"does not create obligations that [plaintiff] was not asked to agree to from the

beginning of the relationship." Third, the judge found ADT was the assignee of

the Contract, which permits non-signatories to enforce arbitration agreement

under the contract principles of assumption, assignment, and succession.

Fourth, the judge found that although the arbitration clause "does not

specifically reference CEPA as an arbitrable claim, our [c]ourts have

consistently ruled that despite the omission of a specific statutory claim, the

arbitration provision will still be enforceable when" it contains an "any and all

claims" catch-all provision. Fifth, the judge found the cost-sharing provision,

which required plaintiff to pay one-half of the costs of arbitration, was moot

because the American Arbitration Association (AAA) limits a plaintiff's

financial burden to paying the initial filing fee. It also found this provision was

severable. This appeal followed.

      Plaintiff raises the following points for our consideration:


                                                                             A-0172-20
                                        8
            I. THERE IS NO MUTUAL ASSENT BECAUSE
            PLAINTIFF'S PRIOR EMPLOYER NEVER SIGNED
            OR ASSIGNED THE ARBITRATION AGREEMENT
            BEFORE THIS ACTION.

                  A. The Agreement Fails Because it is Not
                  Mutually Executed.

                  B. The Post-Litigation Assignment Proves Lack
                  of Mutual Assent.

            II. PLAINTIFF DID NOT KNOWINGLY AND
            VOLUNTARILY AGREE TO WAIVE HIS CEPA
            RIGHT TO A JURY TRIAL.

            III. THE ARBITRATION              AGREEMENT          IS
            UNCONSCIONABLE.

                                      II.

      Rule 4:6-2(e) permits dismissal of a complaint that fails to state a claim

upon which relief can be granted. When deciding a Rule 4:6-2(e) motion, "all

facts alleged in the complaint and legitimate inferences drawn therefrom are

deemed admitted." Rieder v. State Dept. of Transp., 221 N.J. Super. 547, 552

(App. Div. 1987) (quoting Smith v. City of Newark, 136 N.J. Super. 107, 112

(App. Div. 1975)). "On appeal, we apply a plenary standard of review from a

trial court's decision to grant a motion to dismiss pursuant to Rule 4:6-2(e)."

Rezem Fam. Assocs., LP v. Borough of Millstone, 423 N.J. Super. 103, 114



                                                                          A-0172-20
                                       9
(App. Div. 2011) (citing Sickles v. Cabot Corp., 379 N.J. Super. 100, 106 (App.

Div. 2005)). "We owe no deference to the trial court's conclusions." Ibid.

      "Our standard of review of the validity of an arbitration agreement, like

any contract, is de novo." Morgan v. Sandford Brown Inst., 225 N.J. 289, 302

(2016) (citing Atalese v. U.S. Legal Servs. Grp., L.P., 219 N.J. 430, 446 (2014)).

We likewise "apply a de novo standard of review when determining the

enforceability of . . . arbitration agreements." Goffe v. Foulke Mgmt. Corp.,

238 N.J. 191, 207 (2019) (citing Hirsch v. Amper Fin. Servs., LLC, 215 N.J.

174, 186 (2013)).    Reviewing courts "owe no deference" to a trial court's

"interpretative analysis." Morgan, 225 N.J. 303 (citing Atalese, 219 N.J. at 445-

46). "We therefore construe the arbitration provision with fresh eyes." Ibid.

(citing Kieffer v. Best Buy, 205 N.J. 213, 223 (2011)).

      The "interpretation of an arbitration clause is a matter of contractual

construction . . . ." NAACP of Camden Cnty. E. v. Foulke Mgmt. Corp., 421

N.J. Super. 404, 430 (App. Div. 2011) (quoting Coast Auto. Grp., Ltd. v.

Withum Smith & Brown, 413 N.J. Super. 363, 369 (App. Div. 2010)). "State

law governs not only whether the parties formed a contract to arbitrate their

disputes, but also whether the parties entered an agreement to delegate the issue




                                                                            A-0172-20
                                       10
of arbitrability to an arbitrator." Morgan, 225 N.J. at 303 (citing First Options

of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)).

      To be enforceable, an agreement requires mutual assent. Id. at 308 (citing

Atalese, 219 N.J. at 442); accord Barr v. Bishop Rosen & Co., Inc., 442 N.J.

Super. 599, 605-06 (App. Div. 2015) ("An agreement to arbitrate 'must be the

product of mutual assent, as determined under customary principles of contract

law.'" (quoting Atalese, 219 N.J. at 442)). "Mutual assent requires that the

parties have an understanding of the terms to which they have agreed" or, in

other words, a "meeting of the minds." Atalese, 219 N.J. at 442 (quoting Morton

v. 4 Orchard Land Tr., 180 N.J. 118, 120 (2004)).

      "The Federal Arbitration Act (FAA), 9 [U.S.C.] §§ 1-16, and the nearly

identical New Jersey Arbitration Act, N.J.S.A. 2A:23B-1 to -32, enunciate

federal and state policies favoring arbitration." Atalese, 219 N.J. at 440 (citing

AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)).                "[O]ur

jurisprudence has recognized arbitration as a favored method for resolving

disputes." Garfinkel v. Morristown Obstetrics & Gynecology Assocs., P.A., 168

N.J. 124, 131 (2001).     We therefore review orders compelling or denying

arbitration "mindful of the strong preference to enforce arbitration agreements,

both at the state and federal level." Hirsch, 215 N.J. at 186. "However, the


                                                                            A-0172-20
                                       11
preference for arbitration 'is not without limits.'" Id. at 187 (quoting Garfinkel,

168 N.J. at 132).

      "In accordance with the FAA '[judges] must place arbitration agreements

on an equal footing with other contracts . . . and enforce them according to their

terms.'" Flanzman v. Jenny Craig, Inc., 244 N.J. 119, 132 (2020) (second

alteration in original) (quoting Concepcion, 563 U.S. at 339).            A written

agreement to submit to arbitration "shall be valid, irrevocable, and enforceable,

save upon such grounds as exist at law or in equity for the revocation of any

contract." 9 U.S.C. § 2; see Martindale v. Sandvik, 173 N.J. 76, 84 (2002).

      Despite the national policy favoring arbitration, "the law presumes that a

court, not an arbitrator, decides any issue concerning arbitrability." Morgan,

225 N.J. at 304 (citing First Options, 514 U.S. at 944). "[T]o overcome the

judicial-resolution presumption, there must be 'clea[r] and unmistakabl[e]'

evidence 'that the parties agreed to arbitrate arbitrability.'" Ibid. (alterations in

original) (quoting First Options, 514 U.S. at 944). "Silence or ambiguity in an

agreement does not overcome the presumption that a court decides arbitrability."

Ibid. (citing First Options, 514 U.S. at 944).

      The agreement to arbitrate may include a waiver of statutory remedies in

favor of arbitration. Garfinkel, 168 N.J. at 131. An otherwise valid agreement


                                                                              A-0172-20
                                        12
to arbitrate claims arising under CEPA is enforceable. Young v. Prudential Ins.

Co. of Am., 297 N.J. Super. 605, 619 (App. Div. 1997). There is "no prescribed

set of words [that] must be included . . . to accomplish a waiver of rights."

Atalese, 219 N.J. at 447. The Atalese Court emphasized that

            when a contract contains a waiver of rights—whether
            in an arbitration or other clause—the waiver "must be
            clearly and unmistakably established." Thus, a "clause
            depriving a citizen of access to the courts should clearly
            state its purpose." We have repeatedly stated that "[t]he
            point is to assure that the parties know that in electing
            arbitration as the exclusive remedy, they are waiving
            their time-honored right to sue."

            [Id. at 444 (alterations in original) (citations omitted)
            (quoting Garfinkel, 168 N.J. at 132).]

      "In evaluating the existence of an agreement to arbitrate, a court

'consider[s] the contractual terms, the surrounding circumstances, and the

purpose of the contract.'"    Hirsch, 215 N.J. at 188 (alteration in original)

(quoting Marchak v. Claridge Commons, Inc., 134 N.J. 275, 282 (1993)).

However, "[a] party who enters into a contract in writing, without any fraud or

imposition being practiced upon him, is conclusively presumed to understand

and assent to its terms and legal effect." Roman v. Bergen Logistics, LLC, 456

N.J. Super. 157, 174 (App. Div. 2018) (alteration in original) (quoting Rudbart

v. N. Jersey Dist. Water Supply Comm'n, 127 N.J. 344, 353 (1992)).


                                                                         A-0172-20
                                       13
Accordingly, "[a]n employee who signs but claims to not understand an

arbitration agreement will not be relieved from an arbitration agreement on those

grounds alone." Ibid.

        Plaintiff does not contend he did not sign or assent to the arbitration

agreement. See Leodori, 175 N.J. at 303 (finding an "explicit, affirmative

agreement that unmistakably reflects the employee's assent" is sufficient to bind

an employee to arbitration). Instead, he contends on appeal that MSE's failure

to sign the arbitration agreement makes it unenforceable because there was no

meeting of the minds between the parties. In response, defendants rely upon

unpublished cases2 for the proposition that an employer's signature on an

arbitration agreement is not necessary.

        Contract formation issues relating to an arbitration agreement containing

a delegation clause are properly resolved by the trial court, not an arbitrator.

See Sandvik AB v. Advent Int'l Corp., 220 F.3d 99, 107 (3d Cir. 2000) (holding

a court must examine a person's signatory authority because agreement to a

contract "is a necessary prerequisite to the court's fulfilling its role of

determining whether the dispute is one for an arbitrator to decide under the terms

of the arbitration agreement"); see also Spahr v. Secco, 330 F.3d 1266, 1272


2
    See R. 1:36-3 (stating that unpublished opinions are not binding on this court).
                                                                              A-0172-20
                                         14
(10th Cir. 2003) (holding a court must decide whether a party had sufficient

mental capacity to enter into a contract containing an arbitration provision);

Granite Rock Co. v. Int'l Bhd. of Teamsters, 561 U.S. 287, 297 (2010) ("To

satisfy itself that [an arbitration] agreement exists, the court must resolve any

issue that calls into question the formation or applicability of the specific

arbitration clause that a party seeks to have the court enforce."). Consistent with

these principles, a trial court should decide a dispute as to whether a party

assented to the terms of an arbitration contract, including a provision delegating

disputes over arbitrability to the arbitrator.

                                         III.

      Guided by these legal principles, we conclude that unresolved controlling

facts precluded the dismissal of plaintiff's complaint under Rule 4:6-2(e).

Accordingly, we vacate the order dismissing plaintiff's amended complaint and

compelling arbitration.

      Notably, the Contract does not expressly state that plaintiff waived his

right to sue in court. Rather, it states that the "arbitration clause constitutes a

waiver of [his] right to a jury trial" and that he "expressly consent[s] to the

personal jurisdiction of the state and federal courts located in New Jersey for

any lawsuit arising from or related to [the Contract]. . . ."


                                                                             A-0172-20
                                        15
      Defendants argue that the first sentence and paragraph 9(d) of the Contract

is controlling. The first sentence states: "As a condition of my employment

with [MSE], their . . . successors or assigns (together the 'Company'), and in

consideration of my employment with the Company and my receipt of

compensation now and hereafter paid to me by [the] Company, I agree to the

following" terms of the Contract. In turn, paragraph 9(d) states: "Successors

and Assigns.     This [Contract] will be binding upon my heirs, executors,

administrators and other legal representatives and will be for the benefit of the

Company, its successors, and its assigns." We are unpersuaded given the limited

record presented to the trial court and this court.

      Viewing the facts in a light most favorable to the non-moving plaintiff,

the motion record demonstrates that: (a) MSE did not sign the Contract; (b)

MSE did not provide plaintiff with an executed copy of the Contract; and (c)

when ADT became plaintiff's employer, neither MSE nor ADT advised plaintiff

that the Contract had been assigned to ADT.

      Defendants rely on unpublished and out-of-state opinions in support of

the proposition that an arbitration agreement does not necessarily have to be

signed by the employer. However, we are bound by Rule 1:36-3, which states:

"No unpublished opinion shall constitute precedent or be binding upon any


                                                                           A-0172-20
                                       16
court." Unreported decisions "serve no precedential value, and cannot reliably

be considered part of our common law." Trinity Cemetery v. Wall Twp., 170

N.J. 39, 48 (2001) (Verniero, J., concurring) (citing R. 1:36-3). Likewise,

published opinions from other jurisdictions are not binding on the courts of this

state. Lewis v. Harris, 188 N.J. 415, 436 (2006); In re Adoption of N.J.A.C.

13:38-1.3(f), 341 N.J. Super. 536, 546 (App. Div. 2001).

      The trial court found both parties agreed to be bound by the Contract,

plaintiff accepted the employment offer, and worked as Vice President of

Business Development for approximately three years, thereby providing

adequate consideration for the Contract. Relying on unpublished and other non-

binding opinions, the trial court found the Contract was mutually agreed upon

and enforceable against both parties. Whether MSE intended to waive its right

to a jury trial or to contest plaintiff's claims in court is a fact-sensitive analysis.

Those facts are not part of the record. 3        As such, vacating the order and

remanding is required to better understand whether MSE intended to be bound

by the Contract as reflected by discovery.


3
  We also note that by not signing the Contract, MSE ostensibly created a win-
win situation depending on the adventitiousness of arbitration—MSE or its
assignee could either disavow the arbitration clause if it preferred a jury trial or
non-jury court proceedings, claiming it's not bound because of its omitted
signature, or, as here, compel arbitration because arbitration suited it.
                                                                                A-0172-20
                                         17
      MSE subsequently entered into an asset purchase agreement with ADT,

which is also not part of the record. Consequently, the terms of the asset

purchase agreement are unknown. This missing information is vital to deciding

the issues in this appeal. Without knowing the terms of the asset purchase

agreement, we are unable to determine if MSE assigned its rights under the

Contract to ADT or whether ADT assumed MSE's obligations under the

Contract. As a result, defendants did not establish that ADT had the right,

through assignment by MSE, to enforce the arbitration clause against plaintiff.

      Defendants' reliance on unpublished case law discussing concepts of the

assignment of rights and the assumption of obligations through merger is also

misplaced. Unlike mergers, an asset purchase agreement does not necessarily

involve the assumption of obligations or the assignment of contractual rights.

See 106 W. Broadway Assocs., LP v. 1 Mem. Drive, LLC, ___ N.J. Super. ___,

___ (App. Div. 2021) (slip op. at 14-16) (recognizing the general principle that

"a corporation purchasing only the assets of another corporation [is] not liable

for the debts and liabilities of the selling corporation" and discussing the four

fact-sensitive exceptions to this principle (quoting Stuart L. Pachman, Title 14A

Corporations, cmt. 5(b)(1) on N.J.S.A. 14A:10 (2021))). More particularly, a

successor employer      does not automatically      assume its predecessor's


                                                                           A-0172-20
                                      18
employment contracts in an asset purchase. See In re Allegheny Health, Educ.

& Rsch. Found., 383 F.3d 169, 179 (3d Cir. 2004) (stating that "a successor

employer is not automatically bound by its predecessor's collective bargaining

agreements").

      Further, the subsequent July 13, 2020 assignment of the Contract to ADT

does not militate in defendants' favor. The assignment agreement came long

after ADT purchased the assets of MSE in August 2017. It also came more than

ten months after plaintiff's whistle blowing and alleged retaliatory termination.

Most notably, it came more than three months after plaintiff filed this action and

just one day before defendants filed their motion to dismiss. While defendants

attempt to marginalize the import of the assignment agreement, referring to it as

a mere "belt and suspenders" approach, we view the decision to enter into the

assignment agreement as at least circumstantial evidence that MSE and ADT

did not believe the Contract had been assigned to ADT.

      The trial court's finding that ADT is the assignee of the Contract is not

supported by the limited record. Analysis of the terms of the asset purchase

agreement and the reason MSE subsequently assigned the Contact is required.

To that end, related discovery is also required.




                                                                            A-0172-20
                                       19
      Because these threshold issues are presumably decided by the court, rather

than an arbitrator, and that presumption has not been overcome by clear and

unmistakable evidence, we are constrained to vacate the order dismissing

plaintiff's amended complaint and compelling him to arbitrate and remand for

further proceedings. See Morgan, 225 N.J. at 305 (discussing the need for "clear

and unmistakable language evidencing an agreement to delegate arbitrability ").

      Plaintiff also argues that the Contract is unconscionable because it

requires plaintiff to pay one-half of the costs of arbitration. The judge found

that argument moot because AAA rules limit plaintiff's financial burden to

paying the initial filing fee. The judge also found the clause unconscionable but

severable. The Contract contains a severability clause, which states: "If one or

more of the provisions in this [Contract] are deemed void by law, then the

remaining provisions will continue in full force and effect." "[I]f a contract

contains an illegal provision, if such provision is severable [we] will enforce the

remainder of the contract after excising the illegal position." Roman, 456 N.J.

Super. at 170 (alterations in original) (quoting Naseef v. Cord, Inc., 90 N.J.

Super. 135, 143 (App. Div.), aff'd, 48 N.J. 317 (1966)). We are satisfied that

the unenforceable cost-sharing provision is severable and must be severed from




                                                                             A-0172-20
                                       20
the Contract. See id. at 171 (severing an unenforceable prohibition against the

recovery of punitive damages).

      Finally, we note that the Contract also provides that each party "will

separately pay [their] counsel fees and expenses."       Measured against the

standard employed by the Court in Rodriguez v. Raymours Furniture Co., 225

N.J. 343, 363-66 (2016),4 we are persuaded that the Contract's attempted waiver

of the right to seek an award of reasonable counsel fees and costs under N.J.S.A.

34:19-13(d) is unenforceable because it violates the public policy embodied in

CEPA. See Roman, 456 N.J. Super. at 167 (deeming an arbitration agreement's

bar of punitive damages under the New Jersey Law against Discrimination,

N.J.S.A. 10:5-1 to -50, unenforceable). We are satisfied that the unenforceable

waiver of the statutory right of a prevailing plaintiff to recover reasonable

counsel fees and costs under CEPA is severable and must be severed from the

Contract.

                                      IV.

      In summary, material facts on the threshold issues of contract formation,

assignment, assumption, and resulting enforceability are disputed and cannot be


4
     Rodriguez involved a claim under the New Jersey Law Against
Discrimination, N.J.S.A. 10:5-1 to -42. Its reasoning applies with equal force
to recovery of reasonable counsel fees and costs under CEPA.
                                                                           A-0172-20
                                      21
resolved on this limited record. We therefore vacate the September 11, 2020

order and remand for further proceedings. The remand court shall conduct a

management conference within thirty days. We leave it to the sound discretion

of the trial court to determine the scope and timing of discovery to be afforded

to the parties related to the threshold issues.

      Vacated and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                          A-0172-20
                                        22